Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 1 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 2 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 3 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 4 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 5 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 6 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 7 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 8 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 9 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 10 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 11 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 12 of 16
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 13 of 16
      Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 14 of 16



to cure any breach of the Decree within thirty (30) calendar days of notification. The thirty (30)

days to cure provision of this Paragraph shall not apply, however, to the payment required by

Paragraph 13 above.

         54.   Following the thirty-day cure period and to the extent the alleged breach or

violation has not been cured by Whataburger, EEOC shall have the right to enforce the Decree

and/or remedy any breach in this Court.

         55.   No party shall contest the Court's jurisdiction to hear a dispute arising from the

Decree nor challenge EEOC's ability to bring an action to enforce the terms of the Decree in this

Court.

                                 NO CONDITIONAL RECEIPT

         56.   Whataburger will not condition the receipt of individual relief on Ms. Burrous'

agreement to (a) maintain as confidential the terms of this Consent Decree; (b) waive her statutory

right to file a charge of discrimination with any federal or state anti-discrimination agency; (c) or

waive her right to apply for employment with Whataburger in the future.


                                       FEES AND COSTS
         57.   Each party to this Decree shall bear its own fees and costs associated with this

litigation.

                                       27th day of April
SO ORDERED, ADJUDGED AND DECREED, this ---        ------, 2020.
                                               s/ William Stafford
                                                                  STAFFORD
                                              U.S. DISTRICT JUDGE -------
                                              UNITED STATES DISTRICT JUDGE
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 15 of 16




                      Digitally signed by Robert E. Weisberg

 Robert E. Weisberg   DN: cn=Robert E. Weisberg, o=U.S. Equal Employment Opportunity
                      Commission, ou=MDO Legal, email=robert.weisberg@eeoc.gov, c=US
                      Date: 2020.04.21 12:49:15 -04'00'
Case 4:17-cv-00428-WS-MAF Document 121 Filed 04/27/20 Page 16 of 16
